                                           Case 5:20-cv-07828-BLF Document 37 Filed 07/26/21 Page 1 of 5




                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                         BRENT OSTER, et al.,
                                   7               Plaintiffs,                              Case No. 20-cv-07828-BLF
                                   8              v.
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9                                                        MOTION TO DISMISS WITHOUT
                                         COUNTY OF SANTA CLARA, et al.,
                                                                                            LEAVE TO AMEND
                                  10                    Defendants.
                                                                                            [Re: ECF 33]
                                  11
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is the County of Santa Clara’s Motion to Dismiss. Mot., ECF 33. The Court
                                  14   has determined that this motion is appropriate for decision without oral argument. See Civ. L.R. 7-
                                  15   1(b). Accordingly, the hearing on the motion scheduled for October 28, 2021, is VACATED. Based
                                  16   on the reasons stated below, the Court GRANTS the motion WITHOUT LEAVE TO AMEND.
                                  17      I.      BACKGROUND
                                  18           Plaintiff Brett Oster (“Plaintiff”) filed the instant complaint on November 5, 2020. See
                                  19   Complaint (“Compl.”), ECF 1. In his Complaint, Plaintiff alleged violations of 42 U.S.C. § 1983 by
                                  20   the State of California (“State”), Attorney General of California, Superior Court of California, Santa
                                  21   Clara Superior Court, Santa Clara Family Justice Center, Judge Beth McGowan, Judge Julie Emede,
                                  22   Judge Thomas Kuhnle, Judge Sharon Roper, the Commission on Judicial Performance, and the State
                                  23   Bar of California (collectively, the “State Defendants”) and the County of Santa Clara (“County”),
                                  24   Santa Clara County Sherriff’s Office, South County Criminal Court, Does 1-5, Criminal Court
                                  25   Judges, Santa Clara County District Attorney, Murat Ozgur, Does 10-19, and DA Prosecutors
                                  26   (collectively, the “County Defendants”) for the actions of (1) aiding and abetting in crimes against
                                  27   Plaintiff, (2) a general violation of Plaintiff’s constitutional rights, (3) violations of Plaintiff’s
                                  28   Fourteenth Amendment rights, (4) violations of Plaintiff’s Fourth Amendment rights, (5) violations
                                           Case 5:20-cv-07828-BLF Document 37 Filed 07/26/21 Page 2 of 5




                                   1   of Plaintiff’s Sixth Amendment rights, (6) violations of Plaintiff’s Eighth Amendment rights, (7)

                                   2   violations of Plaintiff’s Second Amendment rights, (8) violations of the Supremacy Clause, (9)

                                   3   failure by the State and County Defendants to adequately screen, train, and supervise, and (10)

                                   4   creation of a policy by the State and County Defendants which allowed the violation of Plaintiff’s

                                   5   constitutional rights. Compl. ¶¶ 160-214. Plaintiff’s claims arise largely out of the State and County

                                   6   Defendants’ involvement in Plaintiff’s divorce proceedings against his former wife, Kathia Oster,

                                   7   whom Plaintiff has named as an involuntary plaintiff in this action. Id. ¶¶ 23-27. Plaintiff takes

                                   8   specific issue with the domestic violence restraining order (“DVRO”) which was issued against

                                   9   Plaintiff, the State’s subsequent prosecution of Plaintiff for his violation of the DVRO, and the

                                  10   financial consequences of Plaintiff’s divorce such as the forced sale of Plaintiff’s house. Id.

                                  11           On April 26, 2021, the Court dismissed with prejudice Oster’s claims against the State of
                                  12   California and dismissed without prejudice Oster’s claims against the County of Santa Clara. MTD
Northern District of California
 United States District Court




                                  13   Order at 5-6, ECF 25. On June 2, 2021, the Court dismissed without prejudice Oster’s claims against

                                  14   the Attorney General of California, the Superior Court of California, Santa Clara Superior Court,

                                  15   Santa Clara Family Justice Center, Judge Beth McGowan, Judge Julie Emede, Judge Thomas

                                  16   Kuhnle, Judge Sharon Roper, the State Bar of California, Santa Clara County Sherriff’s Office,

                                  17   South County Criminal Court, Does 1-5, Criminal Court Judges, Santa Clara County District

                                  18   Attorney, Murat Ozgur, Does 10-19, and the DA Prosecutors for failure to effect service of process

                                  19   within the time specified by Fed. R. Civ. P. 4(m) and for failure to prosecute. ECF 31. On July 22,

                                  20   2021, the Court dismissed without prejudice Oster’s claims against the City of Gilroy, the City of

                                  21   Sunnyvale, the Law Firm of Hector Moreno, the Moreno Family Law firm, and the Gomez Edwards

                                  22   Law Group for failure to effect service of process within the time specified by Fed. R. Civ. P. 4(m)

                                  23   and for failure to prosecute. ECF 36.

                                  24           On May 24, 2021, Oster filed an amended complaint. First Amended Complaint (“FAC”),

                                  25   ECF 28. On June 3, 2021, the County of Santa Clara moved to dismiss the FAC arguing that it was

                                  26   “materially identical to [the] initial complaint, which the Court dismissed for failure to state a claim.

                                  27   Accordingly, Oster’s FAC necessarily fails to pass muster under Rule12(b)(6).” Mot. at 4. Oster did

                                  28   not file a brief in opposition.
                                                                                          2
                                             Case 5:20-cv-07828-BLF Document 37 Filed 07/26/21 Page 3 of 5




                                   1         II.       LEGAL STANDARD

                                   2                “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                   3   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation Force

                                   4   v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d 729, 732

                                   5   (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts as true all

                                   6   well-pled factual allegations and construes them in the light most favorable to the plaintiff. Reese v.

                                   7   BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a complaint need not contain

                                   8   detailed factual allegations, it “must contain sufficient factual matter, accepted as true, to ‘state a

                                   9   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

                                  10   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when it “allows

                                  11   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
                                  12   Id.
Northern District of California
 United States District Court




                                  13                Leave ordinarily must be granted unless one or more of the following factors is present: (1)

                                  14   undue delay, (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies by amendment,

                                  15   (4) undue prejudice to the opposing party, and (5) futility of amendment. Foman v. Davis, 371 U.S.

                                  16   178, 182 (1962); see also Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.

                                  17   2003) (discussing Foman factors).

                                  18         III.      DISCUSSION

                                  19                A. County of Santa Clara

                                  20                The Court previously dismissed all of Oster’s claims against the County, explaining that

                                  21                       Plaintiff’s claims against the County attempt to establish liability
                                  22                       under [Monell v. Dep’tof Soc. Servs. Of the City of New York, 436
                                                           U.S. 658 (1978)] by alleging that the County has created a policy
                                  23                       that violates Plaintiff’s constitutional rights and that the County
                                                           failed to adequately screen, train, and supervise its employees,
                                  24                       which allowed further violation of Plaintiff’s constitutional rights.
                                                           See Compl. ¶¶ 41, 42, 78, 92, 97, 162-64. For example, Plaintiff
                                  25
                                                           alleges that “[the County] and their leadership are policymakers
                                  26                       whose deliberate choices representing official policy – that was a
                                                           cause of, and a moving force behind the violation of Plaintiff[’]s
                                  27                       Constitutional rights.” Compl. ¶ 41. Such recitations, without
                                                           additional factual allegations as to the nature of the policy or the
                                  28                       failure to establish training systems, are insufficient to plead a
                                                                                             3
                                           Case 5:20-cv-07828-BLF Document 37 Filed 07/26/21 Page 4 of 5




                                                      Monell claim. See Dougherty, 654 F.3d at 900. To the extent that
                                   1                  Plaintiff attempts to plead that an alleged County policy encourages
                                   2                  courts to ignore crimes that occur during a divorce proceeding,
                                                      Plaintiff fails to allege any facts demonstrating that the policy exists
                                   3                  or that the County is actually responsible for promulgating this
                                                      policy. See Compl. ¶ 69. Plaintiff has not sufficiently alleged
                                   4                  liability under Monell and his claims against the County are
                                                      DISMISSED WITH LEAVE TO AMEND, if Plaintiff is able to
                                   5                  plead with sufficient specificity the County’s policy. Plaintiff must
                                   6                  also allege sufficient facts to support an underlying constitutional
                                                      violation, which appear to be absent from the current complaint. The
                                   7                  Court specifically highlights the County’s argument that absent
                                                      acquittal or dismissal of the pending criminal charges against
                                   8                  Plaintiff, Plaintiff is barred from asserting these claims against
                                                      County Defendants. See Heck v. Humphrey, 512 U.S. 477 (1994);
                                   9
                                                      County’s Mot. 5-6.
                                  10   MTD Order at 5.
                                  11          The FAC fails to rectify any of these flaws. Indeed, the only new allegation related to the
                                  12   Oster’s claims against the County is that the Moreno Attorneys—the Law Firm of Hector Moreno,
Northern District of California
 United States District Court




                                  13   the Moreno Family Law Firm, and the Gomez Edwards Law Group—“submitted false testimony in
                                  14   the courts,” “made false reports to the police and DA,” “advised their client to falsify reports to
                                  15   police,” and “used these false allegations to extort property from plaintiff.” FAC ¶ 17. “In doing so,
                                  16   [the Moreno Attorneys] acted alongside the State, County, and City agencies acting under the color
                                  17   of law (where they had direct connections) - together violating Plaintiff’s Constitutional Rights with
                                  18   deliberate indifference by their actions and omissions.” FAC ¶ 17. These new allegations do not
                                  19   establish a claim under Monell that the County has created a policy that violates Plaintiff’s
                                  20   constitutional rights and that the County failed to adequately screen, train, and supervise its
                                  21   employees, which allowed further violation of Plaintiff’s constitutional rights. Nor do the new
                                  22   allegations set out sufficient facts to support an underlying constitutional violation. As the Court
                                  23   emphasized in its previous order, Plaintiff is barred under Heck from asserting claims that the
                                  24   County violated his constitutional rights in an ongoing criminal proceeding. See Awabdy v. City of
                                  25   Adelanto, 368 F.3d 1062, 1068 (9th Cir.2004) (to bring a malicious prosecution claim under section
                                  26   1983, a plaintiff “must generally establish that the prior proceedings terminated in such a manner as
                                  27   to indicate his innocence.” (citing Heck, 512 U.S. at 484–85)).
                                  28          The Court declines to provide Plaintiff further leave to amend because amendment would be
                                                                                        4
                                           Case 5:20-cv-07828-BLF Document 37 Filed 07/26/21 Page 5 of 5




                                   1   futile. There are no additional facts Plaintiff could plausibly plead that would cure the defects in the

                                   2   claims against the County, which are barred by Heck. See, e.g., McQuillion v. Schwarzenegger, 369

                                   3   F.3d 1091, 1099 (9th Cir. 2004) (affirming denial of leave to amend on futility grounds where

                                   4   plaintiffs “could not state cognizable damages claims consistent with Heck”).

                                   5             B. Involuntary Plaintiff Kathia Oster/Portuguez

                                   6             Oster filed his complaint on behalf of himself and his ex-wife Kathia Oster/Portuguez. FAC

                                   7   ¶¶ 1, 5. The Court is still unaware of any caselaw that would permit Oster to involuntarily bring this

                                   8   case on behalf of his ex-wife. The Court STRIKES all claims related to Kathia Oster/Portugeuz.

                                   9       IV.      ORDER

                                  10             The Court DISMISSES WITH PREJUDICE all claims against the County of Santa Clara. 1

                                  11             IT IS SO ORDERED.
                                  12   Dated: July 26, 2021
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   1The only remaining Defendants in this case are Michael Moreno, Hector Moreno, and Marilyn
                                  28   Moreno. While there is no indication that Plaintiff has served these Defendants, the deadline under
                                       Fed. R. Civ. P. 4(m) has not yet passed.
                                                                                         5
